Exhibit 10.5

 

Amendment No. 3 to the Credit Agreement dated June 30, 2004, among National Wine
& Spirits, Inc. LaSalle Bank National Association, National City Bank of Indiana
and LaSalle Bank National Association, as agent.

 

AMENDMENT NO. 3

 

to

 

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (the “Amendment”) is made as of
June 30, 2004 by and among NATIONAL WINE & SPIRITS, INC. (the “Borrower”), the
financial institutions listed on the signature pages hereof and LASALLE BANK
NATIONAL ASSOCIATION, in its capacity as contractual representative (the
“Agent”) under that certain Credit Agreement dated as of March 31, 2003 by and
among the Borrower, the financial institutions party from time to time parties
thereto (the “Banks”) and the Agent (as amended on March 31, 2004 and June 30,
2003, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Defined terms
used herein and not otherwise defined herein shall have the meaning given to
them in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower, the Banks and the Agent are parties to the Credit
Agreement; and

 

WHEREAS, the Borrower, the Agent and the requisite number of Banks under Section
8.1 of the Credit Agreement have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendment to the Credit Agreement:

 

1. Amendment to the Credit Agreement. Effective as of June 30, 2004 (the
“Effective Date”) and subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Credit Agreement is hereby amended as follows:

 

1.1. Section 5.2(O) of the Credit Agreement is hereby amended by deleting the
text thereof in its entirety and replacing it with the following:

 

Payments and Modification of Senior Unsecured Debt. Make any optional payment,
prepayment or any optional or mandatory redemption of, or purchase, any Senior
Unsecured Debt, nor amend or modify, or consent or agree to any amendment or
modification, which would shorten any maturity or increase the amount of any
payment of principal or increase the rate (or



--------------------------------------------------------------------------------

require earlier payment) of interest on any such Senior Unsecured Debt, nor
enter into any agreement or arrangement providing for the defeasance of any
Senior Unsecured Debt; provided, that the Company may (A) make redemptions of
Senior Unsecured Debt that are (1) permitted or required by the terms of the
indenture governing the Senior Unsecured Debt from the cash proceeds of a sale
of common stock of the Company or (2) required by the terms of the indenture
governing the Senior Unsecured Debt from the cash proceeds of a sale of assets
of the Company or any of its Restricted Subsidiaries (other than assets subject
to a Lien in favor of the Agent) to the extent such cash proceeds are not
reinvested in the Company’s and its Restricted Subsidiaries’ assets and (B)
purchase in one or more transactions from and after April 1, 2004 up to
$10,000,000 in aggregate principal amount of Senior Unsecured Debt at par or
less than par, if (i) immediately before and after such purchase or redemption,
no Default or Event of Default shall exist or shall have occurred and be
continuing, (ii) except as may be set forth in any periodic report filed by the
Company with the Securities and Exchange Commission, the representations and
warranties contained in Article IV shall be true and correct on and as of the
date thereof (both before and after such purchase or redemption is consummated)
as if made on the date such purchase or redemption is consummated, (iii) the
Company shall have provided to the Agent before such purchase or redemption pro
forma financial statements reflecting the occurrence of such purchase or
redemption demonstrating compliance with the covenants contained in this
Agreement, certified by a duly authorized officer of the Company, and (iv) after
giving effect to such purchase or redemption, Availability shall be greater than
or equal to $15,000,000. For purposes of this Section 5.2(O), “Availability”
shall mean an amount equal to (a) the lesser of the Aggregate Commitment and the
Borrowing Base then in effect, minus (b) the aggregate outstanding principal
amount of all Advances.

 

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Agent shall have received the following:

 

  (a) duly executed originals of this Amendment from each of the Borrower, the
requisite number of Banks under Section 8.1 of the Credit Agreement and the
Agent; and

 

  (b) duly executed originals of a Reaffirmation in the form of Exhibit A
attached hereto.

 

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

 

  3.1. This Amendment and the Credit Agreement as previously executed and as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms.

 

  3.2. Upon the effectiveness of this Amendment and after giving effect hereto,
(i) the Borrower hereby reaffirms all covenants, representations and warranties
made in the Credit Agreement as amended hereby, and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment (unless the applicable representation
and warranty is specifically made as of an earlier date pursuant to the terms of
the Credit Agreement) and (ii) no Default or Event of Default has occurred and
is continuing.



--------------------------------------------------------------------------------

4. Reference to the Effect on the Credit Agreement.

 

  4.1. Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as amended by Section 1.

 

  4.2. Upon the effectiveness of Section 2 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as further amended by Section 2.

 

  4.3. Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

  4.4. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS.

 

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7. Counterparts. This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

NATIONAL WINE & SPIRITS, INC., as Borrower

By:

 

/s/ Patrick A. Trefun

--------------------------------------------------------------------------------

   

Patrick A. Trefun

   

Treasurer

LASALLE BANK NATIONAL ASSOCIATION,

as Agent and as a Bank

By:

 

/s/ Sarah Gin

--------------------------------------------------------------------------------

   

Sarah Gin

   

Assistant Vice President

NATIONAL CITY BANK OF INDIANA, as a Bank

By:

 

/s/ John W. Lichtle

--------------------------------------------------------------------------------

   

John W. Lichtle

   

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Credit Agreement dated as of March 31, 2003 by and among
National Wine & Spirits, Inc. (the “Borrower”), the financial institutions from
time to time party thereto (the “Banks”) and LaSalle Bank National Association,
in its individual capacity as a Bank and in its capacity as contractual
representative (the “Agent”) (as amended on March 31, 2004 and June 30, 2003,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Amendment No. 3 is
dated as of June 30, 2004 (the “Amendment”). Capitalized terms used in this
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Agent or any Bank, each of the undersigned reaffirms the terms and conditions of
the Guaranty, the Pledge Agreement, Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such agreement and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated as of June 30, 2004

 

NATIONAL WINE & SPIRITS CORPORATION

NWS, INC.

NWS-ILLINOIS, LLC

NWS MICHIGAN, INC.

UNITED STATES BEVERAGE, L.L.C.

NATIONAL WINE & SPIRITS, LLC

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Credit Agreement dated as of March 31, 2003 by and among
National Wine & Spirits, Inc. (the “Borrower”), the financial institutions from
time to time party thereto (the “Banks”) and LaSalle Bank National Association,
in its individual capacity as a Bank and in its capacity as contractual
representative (the “Agent”) (as amended on March 31, 2004 and on June 30, 2003,
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Amendment No. 3 is
dated as of June 30, 2004 (the “Amendment”). Capitalized terms used in this
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Agent or any Bank, each of the undersigned reaffirms the terms and conditions of
the Guaranty, the Pledge Agreement, Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such agreement and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated as of June 30, 2004

 

NATIONAL WINE & SPIRITS CORPORATION

NWS, INC.

NWS-ILLINOIS, LLC

NWS MICHIGAN, INC.

UNITED STATES BEVERAGE, L.L.C.

NATIONAL WINE & SPIRITS, LLC

By:

 

/s/ John J. Baker

--------------------------------------------------------------------------------

Its:

 

Secretary